DETAILED ACTION
This office action is in response to applicant’s filing dated July 21, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 
Status of Claims
Claim(s) 1, 4-6, 10-15, 19, and 21-25 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed July 21, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 12-15, 19, and 21; cancelation of claim(s) 2, 3, 7-9, 16-18, and 20; and addition of new claim(s) 22-25. New claims 22-25 are directed to the elected species and thus are presently under examination.
without traverse pancreatitis as the elected non-cancerous medical condition species in the reply filed on March 8, 2019.  The requirement is still deemed proper.  Claim(s) 4-6 remain withdrawn.  
Claims 1, 10-15, 19 and 21-25 are presently under examination as they relate to the elected species: pancreatitis.

Priority
The present application claims benefit of US Provisional Application Nos. 62/535,376; 62/574,449; and 62/589,734 filed on July 21, 2017; October 19, 2017; and November 22, 2017, respectively.  The effective filing date of the instant application is July 21, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by 

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (WO 03/070229 A2, translation obtained from Espacenet, September 16, 2020) in view of Wilex (Edison Investment Research Limited, 2012); Artigas et al (Postgraduate Medical Journal, 1981; 57:219-222); and Oiva et al (Clinical Chemistry, 2011; 57(11):1506-1513).
Regarding claims 1, 10, 11, and 21, Jacob teaches use of proteinase inhibitors in the treatment of autoimmune diseases (title); substances which inhibit one or more proteases with arginine/lysine specificity are particularly suitable; proteases of this type, which are preferably inhibited are trypsin-like proteases, urokinase (uPA) and trypsin (page 2 of translation, lines 68-71); diseases that can be treated with the aid of the disclosed inhibitor substances include pancreatitis (see page 2 of translation, last bridge paragraph).  Jacob teaches the use according to the invention takes place by administering the protease-inhibiting substance in a suitable manner; the substance can be administered in any form of administration that is suitable for 

    PNG
    media_image1.png
    404
    443
    media_image1.png
    Greyscale

In the fifth compound, hereinafter referred to as Compound 5, in table II, R is 
    PNG
    media_image2.png
    124
    341
    media_image2.png
    Greyscale

and has a Ki for trypsin of 0.037 µmol/l (see Table II of original document).  Thus, Compound 5 of table II is equivalent to WX-UK1, N-α(2,4,6-triisopropylphenylsulfonyl)-3-amidino-(L)-phenylalanine-4-ethoxy-carbonylpiperazide-hydrochloride), and is a trypsin inhibitor.  Jacob does not teach i) the proteinase inhibitor is N-α-(2,4,6- triisopropylphenylsulfonyl)-3-ii) that the subject having pancreatitis has a human trypsin-3 concentration above the upper limit of normality.
Wilex teaches mesupron is an orally available prodrug; once absorbed into the blood from the intestine, it is chemically reduced (loses an oxygen atom) to the active form: WX-UK1; mesupron itself is metabolized within 3-4 hours and is undetectable in plasma after 24 hours; mesupron does not accumulate on repeat dosing (page 4, 2nd paragraph).

    PNG
    media_image3.png
    314
    507
    media_image3.png
    Greyscale

 
Mesupron is equivalent to instantly claimed compound, N-α-(2,4,6- triisopropylphenylsulfonyl)-3-hydroxyamidino-phenylalanine-4-ethoxycarbonylpiperazide.
As such, since Jacob teaches a method of treating pancreatitis comprising administering a trypsin inhibitor, Compound 5 (equivalent to WX-UK1), and since Wilex teaches WX-671, which is equivalent to the instantly claimed compound is an orally available prodrug of WX-UK1 that does not accumulate and is metabolized and undetectable in plasma after 24 hours, it would have been prima facie obvious for a person of ordinary skill in the art before the 

	ii)  Regarding the limitation that subject has pancreatitis and a trypsin-3 concentration above the upper limit of normality, Artigas teaches serum trypsin levels were well above the upper limit of normality in all patients with acute pancreatitis (page 219, Summary); and measurement of serum trypsin seems to be a specific test for the diagnosis of acute pancreatitis.  
Moreover, Oiva teaches trypsinogen 3 is a minor trypsinogen isoform in the pancreas; in contrast with trypsin 1 and 2, trypsin 3 degrades pancreatic secretory trypsin inhibitor, which may lead to an excess of active trypsin and acute pancreatitis (AP) (abstract background).  Oiva teaches three human trypsinogen genes (PRSS1, PRSS2, and PRSS3) encode highly similar proteins trypsinogen 1, 2, and 3, also called cationic trypsinogen, anionic trypsinogen, and st paragraph); human genes: PRSS1, protease, serine, 1 (trypsin 1); PRSS2, protease, serine, 2 (trypsin 2); PRSS3, protease, serine, 3 (page 1506, footnote 5); we have developed for the first time a specific and sensitive immunoassay for trypsinogen 3 and determined the reference interval. We showed that most patients with AP have clearly increased serum concentrations of trypsinogen 3. Trypsinogen 3 reflects pancreatitis in a different way than amylase and it may thus facilitate differential diagnosis of AP of various etiologies (page 1512, left, 1st full paragraph).  
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat a subject having pancreatitis and human trypsin-3 concentration above the upper limit of normality since the prior art teaches serum trypsin levels were well above the upper limit of normality in all patients with acute pancreatitis; serum trypsin seems to be a specific test for the diagnosis of acute pancreatitis; in contrast with trypsin 1 and 2, trypsin 3 degrades pancreatic secretory trypsin inhibitor, which may lead to an excess of active trypsin and acute pancreatitis (AP); and most patients with acute pancreatitis have clearly increased serum concentrations of trypsinogen 3 which is encoded by the human trypsin 3 gene.
Thus, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating pancreatitis comprising administering a trypsin inhibitor, Compound 5 (equivalent to WX-UK1) taught by Jacob to i) administer the WX-UK1 prodrug, WX-671 and ii) to treat a subject having pancreatitis and human trypsin-3 concentration above the upper limit of normality since the prior art teaches i) WX-671 is a known prodrug of WX-UK1 that does not accumulate and is 
	Taken together, all this would result in the practice of the method of claims 1, 10, 11, and 21 with a reasonable expectation of success.


Claims 12, 14, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (WO 03/070229 A2, translation obtained from Espacenet, September 16, 2020) in view of Wilex (Edison Investment Research Limited, 2012); Artigas et al (Postgraduate Medical Journal, 1981; 57:219-222); and Oiva et al (Clinical Chemistry, 2011; 57(11):1506-1513) as applied to claims 1, 10, 11, and 21 above, and further in view of Sperl et al (US 7,608,623 B2, cited in the IDS).
Regarding claims 12, 14, 22 and 24, Jacob, Wilex, Artigas, and Oiva suggest all the limitations of claims 12 and 14 (see above 103), except wherein the WX-671 is a hydrogen sulfate salt.
	However, Sperl teaches an open label phase I study to investigate the bioavailability and pharmacokinetics of oral WX-671 given at four dose levels pre- and post-prandially to healthy prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to orally administer WX-671 hydrogen sulfate as the WX-671 compound administered with a reasonable expectation of success, since the prior art teaches WX-671 hydrogen Sulphate was utilized in an open label phase I study to investigate the bioavailability and pharmacokinetics of oral WX-671, resulting in the practice of the method of claims 12, 14, 22, and 24 with a reasonable expectation of success.


Claims 13, 15, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (WO 03/070229 A2, translation obtained from Espacenet, September 16, 2020) in view of Wilex (Edison Investment Research Limited, 2012); Artigas et al (Postgraduate Medical Journal, 1981; 57:219-222); and Oiva et al (Clinical Chemistry, 2011; 57(11):1506-1513) as applied to claims 1, 10, 11, and 21 above, and further in view of Wilhelm et al (US 2004/0138233 A1).
	Regarding claims 13, 15, 23, and 25, the cited art does not explicitly teach specific enantiomers of WX-671.  
However, Wilhem teaches (Nα-2,4,6-triisopropylphenylsulfonyl-(L)-3-amidinophenylalanine is a trypsin inhibitor [0119].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the L enantiomer of the prodrug WX-671 (N-α-2,4,6-triisopropylphenylsulfonyl-3-.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (WO 03/070229 A2, translation obtained from Espacenet, September 16, 2020) in view of Wilex (Edison Investment Research Limited, 2012); Artigas et al (Postgraduate Medical Journal, 1981; 57:219-222); and Oiva et al (Clinical Chemistry, 2011; 57(11):1506-1513) as applied to claims 1, 2, 10, 11, and 21 above, and further in view of Saccone et al (US 8,318,657 B2) and Jenkins et al (WO 2011/133347 A1).
Jacob, Wilex, Artigas, and Oiva suggest all the limitations of claim 19 (see above 103), except wherein the pharmaceutical composition is co-administered with another treatment for pancreatitis.
However, Saccone teaches a method for the treatment of pancreatitis in a human subject comprising administering to the subject a therapeutically effective amount of a galanin antagonist (claim 1) further comprising administering the subject a therapeutically effective amount of one or more agents including an agent that suppresses production of pancreatic enzymes including gabexate mesilate (claim 11).  Jenkins teaches examples of trypsin inhibitors include gabexate mesylate (page 32, 3rd paragraph).
prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any inhibitor of trypsin) in the combination treatment suggested by Saccone for another (WX-671) with an expectation of success, since the prior art establishes that both function in similar manner, resulting in the practice of the method of claim 19 with a reasonable expectation of success.

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
The Declaration of Dr. Reza Fathi under 37 CFR 1.132 filed July 21, 2021 is insufficient to overcome the rejection of record and is addressed in the response to arguments set forth below.  The Examiner notes that the Declaration of Dr. Reza Fathi under 37 CFR 1.132 filed July 21, 2021 is a copy of, and thus is identical to, the Declaration of Dr. Reza Fathi under 37 CFR 1.132 filed July 21, 2021 which was previously addressed in the Final Office Action mailed April 21, 2021.  


Applicant argues:
Jacob and Wilex fail to teach or suggest a method for administering an inhibitor of human trypsin-3, as recited in independent claims 1 and 21 as amended.  The Dr. Fathi Declaration establishes that Dr. Reza Fathi, a named inventor on the instant application, can provide an opinion as to how a person having ordinary skill in the art ("PHOSITA") would read and understand the cited prior art as of the filing date of the instant application.  According to Dr. Fathi, a PHOSITA would understand that the "trypsin" in Jacob does not refer to human trypsin-3; a PHOSITA, reading Jacob, would understand that the compound 5 of table 2 (corresponding to WX-UK1) in Jacob is an inhibitor of trypsin-1 and/or trypsin-2; a PHOSITA would understand that WX-671, the prodrug of WX-UK1, is an inhibitor of trypsin- 1 and/or trypsin-2.  Consequently, Jacob alone or in combination with Wilex fails to teach or suggest an inhibitor of human trypsin-3.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Jacob teaches a method of treating pancreatitis comprising administering a trypsin inhibitor, Compound 5 (equivalent to WX-UK1).  As set forth above, Wilex teaches WX-671, which is equivalent to the instantly claimed compound is an orally available prodrug of WX-UK1.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any proteinase inhibitor) for another (WX-671) with an expectation of success, since the prior art establishes that both function in similar manner and 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In the instant case, the combination of Jacob and Wilex suggest a method of treating pancreatitis comprising administering WX-671, WX-671 is the same as the instantly claimed compound, thus the compound taught by the prior art must possess the property of functioning as an inhibitor of human trypsin-3.


Applicant argues:
Artigas and Oiva, alone or in combination do not teach or suggest administering an inhibitor of human trypsin-3 to treat a human having pancreatitis, and fail to remedy the deficiencies of Jacob and Wilex.  Nowhere with Artigas and Oiva is there any teachings or suggestion of administering a pharmaceutical composition comprising an inhibitor of human trypsin-3 to treat human pancreatitis.  Artigas and Oiva, alone or in combination do not teach 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).	
In the instant case, as set forth above, the combination of Jacob and Wilex suggest a method of treating pancreatitis comprising administering WX-671.  As set forth above, Artigas and Oiva establish that serum trypsin levels were well above the upper limit of normality in all patients with acute pancreatitis; serum trypsin seems to be a specific test for the diagnosis of acute pancreatitis; in contrast with trypsin 1 and 2, trypsin 3 degrades pancreatic secretory trypsin inhibitor, which may lead to an excess of active trypsin and acute pancreatitis (AP); and prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention utilize the method of treating pancreatitis comprising administering WX-671, suggested by Jacob and Wilex to treat a subject having pancreatitis and human trypsin-3 concentration above the upper limit of normality since the prior art teaches serum trypsin levels were well above the upper limit of normality in all patients with acute pancreatitis; serum trypsin seems to be a specific test for the diagnosis of acute pancreatitis; in contrast with trypsin 1 and 2, trypsin 3 degrades pancreatic secretory trypsin inhibitor, which may lead to an excess of active trypsin and acute pancreatitis (AP); and most patients with acute pancreatitis have clearly increased serum concentrations of trypsinogen 3 which is encoded by the human trypsin 3 gene.


Applicant argues:
No motivation with reasonable expectation of success to administer the inhibitor of trypsin-1 or trypsin-2 of Jacob and Wilex to a human having a human trypsin-3 concentration above the upper limit.  Applicant submits that there is no motivation with reasonable expectation of success to administer an inhibitor of trypsin-1 or trypsin-2 to a human having a human trypsin-3 concentration above the upper limit.  Oiva and Dr. Fathi's Declaration indicate 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304.  As set forth above, Artigas and Oiva establish that serum trypsin levels were well above the upper limit of normality in all patients with acute pancreatitis; serum trypsin seems to be a specific test for the diagnosis of acute pancreatitis; in contrast with trypsin 1 and 2, trypsin 3 degrades pancreatic secretory trypsin inhibitor, which may lead to an excess of active trypsin and acute pancreatitis (AP); and most patients with acute pancreatitis have clearly increased serum concentrations of trypsinogen 3 which is encoded by the human trypsin 3 gene.  Thus, Artigas and Oiva establish prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating pancreatitis comprising administering a trypsin inhibitor, Compound 5 (equivalent to WX-UK1) taught by Jacob to i) administer the WX-UK1 prodrug, WX-671 and ii) to treat a subject having pancreatitis and human trypsin-3 concentration above the upper limit of normality with a reasonable expectation of success, since the prior art teaches i) WX-671 is a known prodrug of WX-UK1 that does not accumulate and is metabolized and undetectable in plasma after 24 hours and ii) serum trypsin levels were well above the upper limit of normality in all patients with acute pancreatitis; serum trypsin seems to be a specific test for the diagnosis of acute pancreatitis; in contrast with trypsin 1 and 2, trypsin 3 degrades pancreatic secretory trypsin inhibitor, which may lead to an excess of active trypsin and acute pancreatitis (AP); and most patients with acute pancreatitis have clearly increased serum concentrations of trypsinogen 3 which is encoded by the human trypsin 3 gene.
The Examiner notes that it is not the Examiner’s position that a person of ordinary skill in the art would substitute a trypsin-3 inhibitor for a trypsin-1 or trypsin-2 inhibitor to treat pancreatitis.  It is the Examiner’s position that one would substitute the proteinase inhibitor, WX-UK1, with the prodrug WX-671 since it is a known prodrug of WX-UK1, thus the skilled artisan would have a reasonable expectation that it would function in a similar manner and because WX-671 does not accumulate and is metabolized and undetectable in plasma after 24 hours.  The Examiner further notes that it is the Examiner’s position that it would have been prima facie obvious to measure concentration of trypsin-3 and confirm levels are elevated above normal to diagnose the subject as having pancreatitis, since the prior art establishes that serum trypsin levels were well above the upper limit of normality in all patients with acute pancreatitis; serum trypsin seems to be a specific test for the diagnosis of acute pancreatitis; in contrast with trypsin 1 and 2, trypsin 3 degrades pancreatic secretory trypsin inhibitor, which may lead to an excess of active trypsin and acute pancreatitis (AP); and most patients with acute pancreatitis have clearly increased serum concentrations of trypsinogen 3 which is encoded by the human trypsin 3 gene.	
Conclusion
	Claims 1, 10-15, 19, and 21-25 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/Rayna Rodriguez/             Examiner, Art Unit 1628